Case 8:20-cv-02005-TPB-AEP Document 72 Filed 12/01/20 Page 1 of 5 PageID 676




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

Carlos Bello Nogueda,
 a/k/a Karla Bello,
                  Plaintiff,
                                                   Case No. 8:20-cv-02005-TPB-AEP
vs.

Robert A. Gualtieri, et al.,
                   Defendants.
                                 /

MOTION TO DISMISS OF THE TEN JOHN AND JANE DOE DEFENDANTS

      The ten unidentified John and Jane Doe defendants — fictitious names for

deputies working at the Pinellas County Jail — move to dismiss for insufficient

process and insufficient service of process under Fed. R. Civ. P. 12(b)(4) & (5) and

failure to state a claim on which relief can be granted under Fed. R. Civ. P. 12(b)(6).

                            MEMORANDUM OF LAW

I.    BACKGROUND

      Carlos Bello Nogueda, who is transgender and goes by “Karla Bello,” claims

she was mistreated while incarcerated in the Pinellas County Jail because the

defendants did not provide her with hormone replacement therapy, failed to address

her with feminine pronouns, did not allow her to be housed or to use the bathroom

with female inmates, and prohibited her from wearing makeup. Seeking redress for

these grievances, Bello sued Pinellas County, Sheriff Gualtieri, and twelve members

of the Pinellas County Sheriff’s Office (including deputies, health care workers, and
Case 8:20-cv-02005-TPB-AEP Document 72 Filed 12/01/20 Page 2 of 5 PageID 677




classification employees). All defendants who have been served have moved to

dismiss.

      Bello also sued ten unidentified John and Jane Doe defendants who appear

from the allegations in the amended complaint to be “Sheriff’s Deputies and/or

Correctional Officers.” Dkt. 33, at 2. In her amended complaint, Bello avers that

             Defendants John & Jane Doe Correctional
             Officers/Sheriff’s Deputies (1-10) (hereinafter, “Unknown
             Defendants”), are individuals in both supervisory and non-
             supervisory positions, whose names and addresses of
             residences are unknown.

Dkt. 33 ¶ 19. Bello does not make any factual averments about the “Unknown

Defendants.” Furthermore, despite attaching 61 pages of jail records to her amended

complaint, Bello does not aver why the identities of the ten “Doe” defendants cannot

be ascertained. None of the ten “Doe” defendants have been served.

II.   THE DOE DEFENDANTS MUST BE DISMISSED FOR FAILURE
      TO STATE CLAIMS AGAINST THEM

      First, there is no provision in the Rules permitting the use of fictitious

defendants; “Doe” pleading is generally improper in federal court. Richardson v.

Johnson, 598 F.3d 734, 738 (11th Cir. 2010) (per curiam); Johnson v. Florida State

Golf Ass’n, No. 8:19-cv-3202-T-60AEP, 2020 WL 2766168, at *2 (M.D. Fla.

May 28, 2020) (Barber, J.). Unknown persons or entities whose role is known

should be described in the complaint with allegations explaining why a defendant’s

real name is unknown, but it is unnecessary and improper to include “Doe” parties




                                           2
Case 8:20-cv-02005-TPB-AEP Document 72 Filed 12/01/20 Page 3 of 5 PageID 678




in the pleadings. Graziose v. American Home Prods. Corp., 202 F.R.D. 638, 643

(D. Nev. 2001) (finding no provision in the federal rules permitting fictitious

defendants). A motion under Fed. R. Civ. P. 15 to amend the complaint is the

appropriate vehicle for adding newly discovered defendants before trial.

      In this case, the plaintiff does not say why she cannot identify any of the ten

Doe defendants. Dismissal of the Doe defendants is warranted. Dean v. Barber, 951

F.2d 1210, 1215-16 & n.6 (11th Cir. 1992) (requiring fictitious defendant to be

identified in the complaint with sufficient particularity that he or she could be

served); Oliver v. Whitehead, 3:14-cv-1506-J-39JRK, 2017 WL 26860, at *10 (M.D.

Fla. Jan. 3, 2017) (dismissing sua sponte defendant identified only as “Sgt. John Doe”

for failing to describe individual adequately enough to accomplish service). See

Johnson, 2020 WL 2766168, at *2 (same).

      Dismissal of the Doe defendants is also warranted because the 51-page

amended complaint is devoid of any factual averments concerning not only who they

are and why they cannot be identified, but what they did that has any bearing on the

seven constitutional claims for relief against them. None of the 103 paragraphs

comprising the plaintiff’s factual averments mention any conduct of any of the ten

Doe defendants. Bello’s failure to plead sufficient facts concerning the Doe

defendants to create “plausible grounds” that her constitutional claims against them

are viable requires dismissal. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 561-62

(2007).



                                            3
Case 8:20-cv-02005-TPB-AEP Document 72 Filed 12/01/20 Page 4 of 5 PageID 679




III.   THE PLAINTIFF’S FAILURE TO ISSUE PROPER PROCESS
       AND EFFECT SERVICE WARRANTS DISMISSAL

       The plaintiff was required to effect service within 90 days of filing the

complaint. Fed. R. Civ. P. 4(m). She failed to do so. See Rance v. Rocksolid Granit

USA, Inc., 583 F.3d 1284, 1286 (11th Cir. 2009) (“Good cause exists ‘when some

outside factor, such as reliance on faulty advice, rather than inadvertence or

negligence, prevented service.’” (citation omitted)). Accordingly, dismissal is

warranted.

IV.    CONCLUSION

       The plaintiff’s claims for relief against the ten unidentified John and Jane Doe

defendants should be dismissed, and the Court should grant such other relief as it

deems just and appropriate.

                                                Respectfully submitted,

                                                /s/ Paul G. Rozelle
                                                Paul G. Rozelle
                                                Senior Associate Counsel
                                                FBN: 75948
                                                10750 Ulmerton Road
                                                Largo, FL 33778
                                                Telephone: (727) 582-6274
                                                Facsimile: (727) 582-6459
                                                prozelle@pcsonet.com
                                                amarcott1@pcsonet.com
                                                Attorney for the John and Jane Doe
                                                defendants




                                            4
Case 8:20-cv-02005-TPB-AEP Document 72 Filed 12/01/20 Page 5 of 5 PageID 680




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on December 1, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to counsel of record.

                                           /s/ Paul G. Rozelle




                                       5
